DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In virtue of the communication filed on 09/08/2022, wherein claims 1-11, 13-14 are pending in the present application, claim 12 is canceled, claims 1, 11 and 14 are amended, claims 1, 14 are written in independent form. The present Application is a CONTINUTATION of 16/320,426 (now US Pat. No. 10,985,966) and is a 371 of PCT/CN2016/094142with a date of 08/09/2016. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Interpretation

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.
Response to Arguments
In the Amendment of 09/08/2022 the Applicant asserts that independent claims 1 and 14 are amended to incorporate the subject matter of allowable claim 12. The Examiner notes that the claims previously objected REQUIRE the incorporation of all the limitations of the base claim and all the limitations of any intervening claims. In the Applicant amendment, only the limitations of claim 12 are added to independent claims 1 and 14, wherein the essential limitations of claim 11 are not incorporated therein. When considering claim 12 in the previous action the Examiner was required to give weight to each and every limitation of claim 1, 11 and 12 , when claim 12 was examined. Accordingly, search and consideration of claim 1 as currently amended (incorporating the limitations of claim 12 but omitting the limitations of intervening claim 11) was not considered. The Applicant did not previously set forth a claim with a combination of limitations as currently set forth in amended claims 1 and 14, therefore, any change in grounds of rejection herein are necessitated by the Applicant’s amendment. The Examiner has altered the rejection to best address the limitations of claims 1 and 14 as amended. As to the limitation “wherein a transient period for the second uplink signal is configured in a section other than the second TTI” d1 does not appear to explicitly disclose the limitation. Attention is directed to d2 which discloses a transient period for the second uplink signal is configured in a section other than the second TTI (see d2 para. 0097, 0109). Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate a transient period for the second uplink signal is configured in a section other than the second TTI to the disclosure of d1 at least to achieve the known advantage of providing a power transient period for power control of the uplink transmission for the specific cell that may be configured to end in a symbol or a TTI used for an usage other than an uplink usage of the cell different from the specific cell (see d2 para. 0013). Wherein one of ordinary skill in the art at the time of filing would be motivated to combine the teaching of d2 with d1 order to achieve the known result of providing a power transient period for power control of the uplink transmission for the specific cell that may be configured to end in a symbol or a TTI used for an usage other than an uplink usage of the cell different from the specific cell, without changing the function thereof, to achieve the predictable result of providing a power transient period for power control of the uplink transmission for the specific cell that may be configured to end in a symbol or a TTI used for an usage other than an uplink usage of the cell different from the specific cell. 
Claim Rejections - 35 USC § 103



In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication US-20180077658 to Nory et al (hereinafter d1) (see Corrected Publication US-20190069253 with corrected priority data including provisional Application 62/317,149 with filing date of 04/01/2016 which supports the cited sections of d1 (see provisional application specification pages 22-25)) and further in view of United States Patent Application Publication US-20190159138 to Lee et al (hereinafter d2).
Regarding claim 1, as to the limitation “A terminal comprising: circuitry, which, in operation” and “a transmitter” d1 discloses a system including a terminal comprising at least circuitry and a transmitter (see d1 Fig. 11, para. 0085);
as to the limitation “which, in operation, determines a first transmission power for a first uplink signal and a second transmission power for a second uplink signal by prioritizing allocation of a transmission power to the second transmission power for the second uplink signal, responsive to, in a first transmission time interval (TTI) where the first uplink signal is transmitted, the second uplink signal being transmitted in a second TTI that is shorter than the first TTI” d1 discloses a plurality of TTIs, including at least a first and a second with associated transmission power (see d1 para. 0065); wherein prioritization for allocation of power is performed on the bases of TTI length (i.e. a second TTI that is shorter than the first TTI) (see d1 para. 0066-0068);
as to the limitation “transmits the first uplink signal with the determined first transmission power and transmits the second uplink signal with the determined second transmission power” d1 discloses  transmitting UL signals with determined power (see d1 Fig. 10 para. 0079-0084).
As to the limitation “wherein a transient period for the second uplink signal is configured in a section other than the second TTI” d1 does not appear to explicitly disclose the limitation. Attention is directed to d2 which discloses a transient period for the second uplink signal is configured in a section other than the second TTI (see d2 para. 0097, 0109). 
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate a transient period for the second uplink signal is configured in a section other than the second TTI to the disclosure of d1 at least to achieve the known advantage of providing a power transient period for power control of the uplink transmission for the specific cell that may be configured to end in a symbol or a TTI used for an usage other than an uplink usage of the cell different from the specific cell (see d2 para. 0013). Wherein one of ordinary skill in the art at the time of filing would be motivated to combine the teaching of d2 with d1 order to achieve the known result of providing a power transient period for power control of the uplink transmission for the specific cell that may be configured to end in a symbol or a TTI used for an usage other than an uplink usage of the cell different from the specific cell, without changing the function thereof, to achieve the predictable result of providing a power transient period for power control of the uplink transmission for the specific cell that may be configured to end in a symbol or a TTI used for an usage other than an uplink usage of the cell different from the specific cell.  
Regarding claim 2, as to the limitation “The terminal according to claim 1, wherein the second uplink signal is prioritized over the first uplink signal” d1 in view of d2 discloses claim 1 as set forth above, d1 also discloses prioritizing a particular TTI (which encompasses the limitation in question) (see d1 para. 0066-0068).
Regarding claim 3, as to the limitation “the terminal according to claim 1, wherein the second uplink signal includes a scheduling request (SR) or a hybrid automatic repeat request ACK (HARQ- ACK), and the first uplink signal is a physical uplink shared channel (PUSCH) without uplink control information” d1 in view of d2 discloses claim 1 as set forth above, d1 also discloses PUSCH (see d1 para. 0061-0063), SR (see d1 para. 0026-00270 and HARQ-ACK (see d1 para. 0021, 0032, 0041-0043) in a manner that meets the limitations. 
Regarding claim 14, as to the limitation “A transmission method comprising:” d1 discloses a system including a terminal comprising at least circuitry and a transmitter (see d1 Fig. 11, para. 0085) and a method (see d1 Fig. 10 para. 0079-0084);
as to the limitation “determining a first transmission power for a first uplink signal and a second transmission power for a second uplink signal by prioritizing allocation of a transmission power to the second transmission power for the second uplink signal, responsive to, in a first transmission time interval (TTI) where the first uplink signal is transmitted, the second uplink signal being transmitted in a second TTI that is shorter than the first TTI” d1 discloses a plurality of TTIs, including at least a first and a second with associated transmission power (see d1 para. 0065); wherein prioritization for allocation of power is performed on the bases of TTI length (i.e. a second TTI that is shorter than the first TTI) (see d1 para. 0066-0068);
as to the limitation “transmitting the first uplink signal with the determined first transmission power and transmits the second uplink signal with the determined second transmission power” d1 discloses  transmitting UL signals with determined power (see d1 Fig. 10 para. 0079-0084).
As to the limitation “wherein a transient period for the second uplink signal is configured in a section other than the second TTI” d1 does not appear to explicitly disclose the limitation. Attention is directed to d2 which discloses a transient period for the second uplink signal is configured in a section other than the second TTI (see d2 para. 0097, 0109). 
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate a transient period for the second uplink signal is configured in a section other than the second TTI to the disclosure of d1 at least to achieve the known advantage of providing a power transient period for power control of the uplink transmission for the specific cell that may be configured to end in a symbol or a TTI used for an usage other than an uplink usage of the cell different from the specific cell (see d2 para. 0013). Wherein one of ordinary skill in the art at the time of filing would be motivated to combine the teaching of d2 with d1 order to achieve the known result of providing a power transient period for power control of the uplink transmission for the specific cell that may be configured to end in a symbol or a TTI used for an usage other than an uplink usage of the cell different from the specific cell, without changing the function thereof, to achieve the predictable result of providing a power transient period for power control of the uplink transmission for the specific cell that may be configured to end in a symbol or a TTI used for an usage other than an uplink usage of the cell different from the specific cell.

Allowable Subject Matter






Claims 4-11, 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including ALL of the limitations of the base claim and ALL the limitations of every intervening claim.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN SCOTT TAYLOR whose telephone number is (571)270-3189.  The examiner can normally be reached on Mon. - Thurs. 9:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINSONG HU can be reached on 5712723965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATHAN S TAYLOR/             Primary Examiner, Art Unit 2643